Citation Nr: 0909914	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  08-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date beyond September 28, 1986, for educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The precise dates of the Veteran's active military service 
are not readily apparent from the record.  But it does appear 
he had active service with the U.S. Navy sometime during the 
Vietnam era.  

The Veteran died on September [redacted], 1976.  His death was 
service-connected.  The appellant is his widow (surviving 
spouse).  She is applying for Chapter 35 educational benefits 
as his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2008, the appellant submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals pertaining to the 
current issue on appeal.  On that form, she indicated that 
she wanted a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  No such hearing has been held, and 
the appellant's hearing request has not been withdrawn.  
Hence, a remand to the RO in Atlanta, Georgia, is required to 
comply with the appellant's hearing request.

Accordingly, the case is REMANDED for the following action:

The RO in Atlanta, Georgia, should 
schedule the appellant for a Travel Board 
hearing, with appropriate notification to 
the appellant.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should also be placed in the 
record.  If the appellant withdraws her 
hearing request or fails to report for 
the scheduled hearing, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




